           Case 1:18-cv-02185-LJL Document 340 Filed 04/16/21 Page 1 of 2
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
Wilmington, DE 19899-1709

troutman.com


Joanna J. Cline
302.777.6542
joanna.cline@troutman.com




April 16, 2021

VIA CM/ECF

The Honorable Lewis J. Liman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


Re:     Eastern Profit Corp. Ltd. v. Strategic Vision US LLC, C.A. No. 18-cv-2185 (LJL)

Dear Judge Liman:

We write in response to the Court’s direction to the parties to submit estimates of the time of the
testimony for each witness.

Eastern’s Response:

Eastern’s understanding is that based on the schedule the Court set forth at Thursday’s pre-trial
conference, there will be a total of 20 hours of courtroom time over 4 days, which the parties are to split
evenly. Based on those parameters, Eastern estimates the following time allotments:

Opening:                   20 minutes
French Wallop:              2 ½ hours

J. Michael Waller:          2 ½ hours
Yvette Wang:                   1 hour
Han Chunguang:             45 minutes
Guo Wengui:                 1 ½ hours
Sasha Gong:                45 minutes

This equates to a total of 9 hours and 20 minutes. Eastern hopes to proceed as efficiently as possible,
although these allotments provide a little cushion for adjustments depending on how the testimony comes
in.

Strategic’s Response:

Strategic agrees with Eastern that the schedule the Court proposed yesterday yields 5 hours of trial per
day, and twenty hours in total. That is substantially less than Strategic had understood until late yesterday
would be available over a four-day, non-jury trial. If Strategic has 9.5 hours for all six witnesses after
making an opening statement, then it will not be possible to put in much of the live testimony it planned to
elicit from its own witnesses (Ms. Wallop and Dr. Waller), Yvette Wang, and Mr. Guo and Mr. Han, the
latter two of whom will move slowly due to the need for translators. With the Court’s proposed limits on
the trial day, Strategic may have to rely heavily on deposition designations, even for witnesses who were
           Case 1:18-cv-02185-LJL Document 340 Filed 04/16/21 Page 2 of 2
 The Honorable Lewis J. Liman
 April 2, 2021
 Page 2




 called live. Therefore, Strategic respectfully asks for two additional hours per day of trial per day, yielding
 7 hours. Under that schedule, each party would have 14 hours. Strategic would use its time as follows
 under the 14-hour and 10-hour schedules:

                                   14-hour          10-hour

Opening: 30 minutes
French Wallop:                     2 hours          1.5 hours
J. Michael Waller:                 2 hours          1.5 hours
Yvette Wang:                       3 hours          2 hours
Han Chunguang                      1 hour           45 minutes
Guo Wengui                         3 hours          2 hours
Sasha Gong and/or
  response to Plaintiff’s case     2.5 hours        2.25 hours


Respectfully,

/s/ Joanna J. Cline

Joanna J. Cline

cc:     All Counsel of Record (By CM/ECF)
